Citation Nr: 0107648	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  98-06 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for residuals, shell 
fragment wound, right wrist, with retained foreign body, and 
right carpal tunnel syndrome, currently evaluated 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from July 1968 to March 
1970.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO).  

In a letter dated February 28, 2000, the appellant raised the 
matter of his respiratory condition and the severity of his 
hearing loss.  There is a Board decision addressing these 
issues.  The veteran is at liberty to file a new claim if 
that is his intent.  However, he must clearly do so, in 
writing, with the regional office.


FINDINGS OF FACT

The residuals, shell fragment wound, right wrist, with 
retained foreign body, and right carpal tunnel syndrome, 
consist of moderate incomplete paralysis, with pain, loss of 
strength, and some limitation of function.


CONCLUSION OF LAW

The criteria for a 30 percent rating for the residuals, shell 
fragment wound, right wrist, with retained foreign body, and 
right carpal tunnel syndrome, have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, Diagnostic Codes 
5215, 5307, 7804, 8515 (2000).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the residual of his right wrist 
shell fragment wound is more disabling than currently rated 
and requests an increased evaluation.  He claims that he has 
pain in his wrist at all times.  He reports that when holding 
objects, the pain becomes so severe that he drops things at 
times.  He also drops things when he moves his hands a 
certain way.  In addition, he reports that he gets cramps in 
his hand and that his fingers do not function well.  His 
cramps become worse when holding something small, like a 
broom handle or a steering wheel; he begins to have pain and 
he loses his grip.  This has become worse over the years.    

The evidence of record indicates that the appellant received 
service connection for residuals of shell fragment wound of 
the right wrist in March 1971.  Evidence of record at that 
time included a VA examination report, dated March 1971, 
which showed that in the lateral aspect of the right hand, at 
the base of the hand and junction with the wrist between the 
lunate bone and the styloid process of the ulna, there was a 
combined debridement and shell fragment wound scar from a 
through and through injury through this margin of the wrist.  
The scar was slightly depressed, "suggesting some loss of 
substance in the partial tendon damage involving the flexor 
carpi ulnaris tendon and the ulnar collateral ligament as 
well as the ulnar nerve at this point."  Distal to the site 
of the injury, he had a definite and quite precise ulnar 
paralysis of the right little finger and the ulnar side of 
the ring finger.  He also had extensive block covering 40 
percent of the dorsum of the hand and portion of the palmar 
surface as well as lateral margin of the hypothenar eminence.  

Current evidence of record includes a VA scars examination 
report, dated in August 1996, which indicates that the 
appellant had a 12 mm nontender scar on the ulnar aspect of 
the wrist.  X-rays showed well-preserved radiocarpal joint.  
A small metallic foreign body was seen anterior to the distal 
radioulnar joint.  

A VA peripheral nerves examination report, dated in April 
1997, indicates that the appellant reported that for a number 
of years, he had had problems with the use of his right 
(major) hand.  When holding his hand in a relaxed fashion, 
his fourth and fifth fingers curled up, and he had to 
straighten them out with the fingers of his other hand.  He 
had difficulty, however, in exerting the right hand with 
curling any of the second through fifth digits.  These, he 
claimed were weak.  This interfered with his activity as a 
heavy laborer.  There was some pain in movement of the wrist 
on the dorsum at the very end of the wrist where it joined 
the forearm.  He said that he did not feel things as well in 
the right hand as he did in the left hand. 

On examination, the appellant's upper extremities were 
symmetrical.  There was no obvious atrophy or fasciculation.  
However, when he held his right hand in the neutral position, 
he had the fourth and fifth digits involuntarily curled.  On 
strength testing, he was at 5/5 throughout in both hands 
except for flexion of the second through fifth fingers; this 
was markedly weak, but possible, with the strength being at 
about 3 1/2 over 5.  On sensory examination, there was no good 
peripheral nerve distribution or nerve root distribution 
sensory loss; rather, there was diffuse mild decrease in 
sensation over most of the right hand, both in the palm and 
in the dorsum of the hand, excluding the thumb, which was 
normal.  The deep tendon reflexes were preserved and equal, 
and he had no tenderness over the palm in the area of the 
transverse palmar ligament to suggest compression of the 
median nerve at that point.  He was tender over the medial 
dorsal area of the proximal portion of his hand, where the 
shell fragment pieces were reportedly still retained.  He did 
seem to have minor but clear-cut motor and sensory deficits 
in his hands.  They did not conform to a single peripheral 
nerve or nerve root.  They were likely related to the 
retained shell fragment and perhaps subsequent scar 
formation, but the situation would be clarified if he had 
nerve conduction tests of his right upper extremity repeated.  
The overall disability picture was mild. 

A VA neurological examination report, dated in July 2000, 
indicates that the appellant's EMG/nerve conduction study 
showed borderline prolonged right median nerve motor and 
sensory distal latencies, especially when compared to right 
ulnar nerve, and decreased amplitudes, indicating possible 
mild right carpal tunnel syndrome.  He complained of pain in 
his right hand, at times at a level 7, especially when he 
worked with machine repair.  He reported that his hand was 
weak and that he had trouble using the right hand.

Examination showed that the appellant was able to don/doff 
his shirt without difficulty.  He used his thumb and index 
fingers to undo the buttons.  He was able to untie and tie 
the shoelaces without any clumsiness or difficulty using the 
right hand.  He had the wrist in ulnar deviation position, 
however, both wrists were symmetrical.  He had the right 
fourth and fifth digits somewhat flexed; however, upon 
asking, he could voluntarily extend the fingers.  Manual 
muscle strength was normal for abduction/adduction of the 
fingers.  There was mild flattening of the thenar eminence 
and on the hypothenar eminence area of the right hand.  
Sensory function with dullness throughout the right upper 
extremity and left hand; however, he stated that sensation 
was better on the left hand.  There were multiple calluses 
noted at the MCP joints in the palms of both hands.  Thumb 
opposition was normal on both sides.  

Examination of the right wrist indicates that no tenderness 
or swelling was noted.  Range of motion was within normal 
limits both actively and passively, with 70 degrees of 
extension and 70 degrees of flexion, and symmetrical to the 
left wrist.  "Ulnar deviation was 40 degrees and radial 
deviation 25 degrees passively; and actively radial deviation 
was 15 degrees and ulnar deviation was 40 degrees."  
Pronation and supination were 85 degrees bilaterally and 
without any discomfort.  No subluxation was noted.  No scars 
were noted.  Pinch strength was fair in the right hand, 
especially at the thumb and index fingers.  He was able to 
oppose the thumb with all fingers without difficulty.  
Finkelstein's test was negative bilaterally.  Grip strength 
was good in the right hand and normal in the left hand.  He 
kept the little finger somewhat open on the right side; 
however, upon instruction, he was able to close the fist.  
The diagnosis was right carpal tunnel syndrome and status 
post shrapnel injury with residuals to the right wrist.  

The examiner commented that there did not appear to be any 
increased weakness of the right hand on the ulnar aspect of 
the fingers; however, there was obvious wasting of the 
muscles on the thenar and hypothenar muscles, indicating that 
there may be reduced endurance and lack of strength upon 
repetition of activities.  While the extent of the soft 
tissue injury due to the shrapnel was not very clear, it was 
more likely that the right carpal tunnel syndrome was, to 
some extent, related to the shrapnel injury to the right 
wrist.  It also should be remembered that he was a machinist 
and tried to continue to work; however, the weakness in the 
right hand muscles and pain in the right wrist could limit 
repetition of activities.  There was obvious clumsiness and 
difficulty using the right fourth and fifth fingers; however, 
there was no evidence of neurological injury to these 
fingers.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2000).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The severity of the appellant's right wrist shell fragment 
wound can be ascertained by application of the criteria set 
forth under DC 5215, 5307, 7804, and 8515.  Under DC 5215, a 
maximum rating of 10 percent is assigned for limitation of 
motion of the wrist, with dorsiflexion less than 15 degrees, 
or palmar flexion limited in line with the forearm.  Under DC 
5307, for Group VII muscle injuries in the major hand, a 10 
percent rating is granted for moderate injuries; a 30 percent 
rating is granted for moderately severe injuries; a 40 
percent rating is granted for severe injuries.  Under DC 
7804, a 10 percent rating is granted for scars that are 
superficial, tender, and painful on objective demonstration.  

Under DC 8515, for the major hand, a 10 percent rating is 
awarded for mild incomplete paralysis of the median nerve; a 
30 percent rating is awarded for moderate incomplete 
paralysis; a 50 percent rating is awarded for severe 
incomplete paralysis; and a 70 percent rating is awarded for 
complete paralysis, with the hand inclined to the ulnar side, 
the index and middle fingers more extended than normally, 
considerable atrophy of the muscle of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb, at right angles to palm; flexion of wrist weakened; 
pain with trophic disturbances.  38 C.F.R. Part IV, DC 8515.    

Under the relevant provisions of 38 C.F.R. § 4.56 (2000), a 
disability resulting from muscle injuries shall be classified 
as slight when there was a simple wound of muscle without 
debridement or infection, service department records showing 
superficial wound with brief treatment and return to duty, 
and no cardinal signs or symptoms of muscle disability.  The 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
There should also be objective findings showing minimal scar, 
no evidence of fascial defect, atrophy, or impaired tonus, 
and no impairment of function or metallic fragments retained 
in muscle tissue.

A disability should be classified as moderate when there was 
a through and through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  There should be 
service department records or other evidence of in-service 
treatment of the wound.  There should also be a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability.  Objective findings should 
show entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue, and, 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 4.56.

A disability should be classified as moderately severe when 
there was a through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  There should be a history 
of service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  There should also be a record of consistent 
complaints of the cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should show 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  There should be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56.

Muscle injuries are classified as severe when there is a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  Service 
department records or other evidence should show 
hospitalization for a prolonged period for treatment of 
wound.  There should also be record of consistent complaints 
of cardinal signs and symptoms of muscle disability, worse 
than those shown for moderately severe muscle injuries.  
Objective findings should show ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation should show loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  Muscles 
would swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56.

Having considered the evidence of record and the applicable 
laws, the Board finds that entitlement to a 30 percent rating 
is warranted under DC 8515, for moderate incomplete 
paralysis.  The Board notes that a VA examination in April 
1997 indicated that the appellant had mild decrease in 
sensation in the right hand and that the overall disability 
picture was mild.  The Board also notes that EMG/nerve 
conduction study in July 2000 showed mild right carpal tunnel 
syndrome.  However, the record also establishes clear-cut 
motor and sensory deficits, with obvious wasting of the 
muscles on the thenar and hypothenar muscles, indicating 
reduced endurance and lack of strength upon repetition of 
activities.  He has pain and weakness, holds his fourth and 
fifth digits involuntarily curled, his wrist in the ulnar 
deviation position, and has a tendency to lose his grip and 
drop things.  Although the overall disability was described 
as mild, strength in the affected area was graded at 3.5/5 
and termed markedly weak.  He was also noted to have 
difficulty in exerting the right hand with curling of digits.  
Overall, the Board concludes that these findings more closely 
approximate moderate incomplete paralysis.  

The Board does not find that severe incomplete paralysis is 
shown.  While he has weakness and pain, he is able to use his 
hand for the most part.  Examination showed that he was able 
to dress and undress without problems, that he had bilateral 
palmar calluses, presumably from use, that his range of 
motion was essentially within normal limits, that thumb 
opposition was normal and accomplished without difficulty, 
and that pinch strength was fair.  Deep tendon reflexes were 
preserved and equal.  Grip strength was good.  Given these 
findings, the Board concludes that severe incomplete 
paralysis is not shown.  

The record does not indicate that there is a superficial, 
tender, and painful scar.  VA examination in August 1996 
noted that the scar was nontender.  Thus, a rating under DC 
7804 is not warranted.

The Board also finds that a rating higher than 30 percent is 
not warranted under DC 5307.  In order to be entitled to a 
rating higher than 30 percent, there must be severe muscle 
injuries.  In this case, the record does not indicate that 
the appellant had ragged, depressed, and adherent scar.  
While examination in 1971 showed that the scar was slightly 
depressed, the record does not indicate that the scar was 
ragged and adherent.  VA examination in 1996 also fails to 
indicate that there is a ragged, depressed, and adherent 
scar.  VA examination in July 2000 indicates that the scar is 
essentially invisible as the examiner stated that no scars 
were noted.  The medical evidence of record also makes no 
mention of muscles swelling and hardening abnormally in 
contraction.  Further, severe impairment of function is not 
shown.  As reported above, he is able to use his hand as a 
machinist, has essentially normal range of motion, has normal 
thumb opposition, fair pinch strength, and good grip 
strength.  Given these findings, the Board finds that severe 
muscle injury and functional impairment is not shown.  The 
Board also finds that separate ratings under the muscle 
injuries rating criteria and the peripheral nerves rating 
criteria would be pyramiding as the symptomatology are the 
same.  38 C.F.R. § 4.14 (2000).  

VCAA

The Board initially notes that during the course of the 
appeal, legislative changes have significantly altered VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-472, 114 Stat. 2096 (2000).  In this case, 
the pertinent VA records have been obtained, and there is no 
allegation or indication that relevant medical records exist 
which are obtainable and which have not been associated with 
the claims files.  The Board is therefore satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained, that no further 
assistance is required to comply with the duty to assist, and 
that there is no prejudice in the Board reviewing this claim 
on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The veteran has not indicated that there is outstanding 
record and the Statement of the Case informed him of the 
opportunity to submit additional documentation and how to be 
successful in the claim.



ORDER

Entitlement to a 30 percent rating for the residuals, shell 
fragment wound, right wrist, with retained foreign body, and 
right carpal tunnel syndrome, is granted, subject to the 
criteria which govern the payment of monetary awards.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

